Citation Nr: 1635951	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  10-17 215	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1963 to December 1965.
This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision in which the RO, inter alia, denied entitlement to a TDIU.  The Veteran filed a notice of disagreement (NOD) in December 2009, and the RO issued a statement of the case (SOC) in April 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in April 2010.

In August 2015, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.   After completing the requested development, the AMC continued to deny the claim in an April 2016 supplemental statement of the case (SSOC) and returned the matter on appeal to the Board for further consideration.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. The Virtual VA file contains VA treatment records which are not present in the VBMS file.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107 (a)(2) (West 2014) and 38 C.F.R. § 20.900 (c) (2015).

For reasons expressed below, the matter on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND

Unfortunately, the Board finds that further action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the August 2015 remand, the Board found that while the functional effects (or lack thereof) of each disability, individually, were recorded in the various March 2015 VA-contracted examination reports, adequate medical comment on the combined functional effects all service-connected disabilities had not been obtained.  See 38 C.F.R. §§  4.10, 4.16(a) (2015).  See also Geib v. Shinseki, 733 F.3d 1350, 1454 (Fed Circ.2014); Floore v. Shinseki, 26 App, 376, 381 (2013).   

Pursuant to the Board's Remand, in a December 2015 VA examination report and April 2016 addendum opinion, a VA examiner noted that the Veteran's prostate cancer requires him to be in close proximity to rest room facility, and that his diabetes required a work position that afforded him the opportunity to walk, work on smooth-even surfaces, and that he must avoid repetitive walking inclines/declines, stairs, repetitive kneeling or squatting and use of ladders, avoid extreme temperatures exposures both hot and cold to extremities, and must be cautious and/or avoid use of sharp tool/utensils/objects.  The examiner concluded that the Veteran has very mild peripheral neuropathy of all four distal extremities and that the degree of neuropathy would not prevent any type of employment opportunities unless he required instrumentation of extreme precision such as a jewelry repair, watch repair/maker, or optical maker.  The VA examiner concluded that the degree of current service connections would not prevent the Veteran from working as a railroad engineer, store worker, officer worker, or stock labor, etc.   

The Board finds that the December 2015 and April 2016 opinions on the combined functional effects of all service-connected disabilities are inadequate.  Here, the VA examiner concluded that the Veteran's service connected disabilities would not prevent him from working as a railroad engineer, store worker, officer worker, or stock laborer.  The VA examiner concluded that the Veteran's diabetes required him to work on smooth- even services and avoid employment opportunities requiring extreme precision,; however, the duties of a railroad engineer, also referred to as a train operator or driver, presumably requires some level of extreme precision, including the ability to hear precisely in case of emergency situations.  In addition, in providing her opinion, the VA examiner failed to consider the effects of the Veteran's hearing loss, as well as the Veteran's report that he is unable to hear and must ask people to repeat themselves repeatedly.  Notably, the December 2013 VA examination report indicates that the Veteran's hearing loss impedes his ability to perform work duties involving hearing and understanding conversational speech, even with use of  his hearing aids.

The VA examiner also concluded that the Veteran could work in stock labor or as a store worker despite her conclusion that he must avoid repetitive walking inclines/declines, stairs, repetitive kneeling or squatting and use of ladders, and that he must be cautious and/or avoid use of sharp tool/utensils/objects, which assumedly, are all duties that of a stock or office worker.  Here, the VA examiner provided a contradictory opinion in regards to the type of employment the Veteran could feasibly do and failed to address the functional effects of the Veteran's hearing loss.  Furthermore, the VA examiner merely listed the Veteran's medical history and occupational history without relating those factors to the Veteran's disabilities and the type of employment he could feasibly do.     

Under these circumstances, the Board finds that another remand of this matter to obtain further medical findings/opinion in connection with the claim on appeal is warranted.   See Stegall, supra.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination or opinion when developing a claim, it must provide an adequate one).

To this end, the AOJ should arrange to obtain an addendum opinion from the prior VA examiner, or from another appropriate physician, based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

Prior to arranging to obtain further medical evidence in connection with this claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Cape Cirardeau Community-Based Outpatient Clinic (CBOC) and that records dated through October 2015 are associated with the file; however, more recent records may exist.  Hence, the AOJ should obtain all pertinent VA treatment records dated since October 2015.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (specifically, as regards any pertinent private (non-VA) treatment and/or employment information), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claim on appeal.   

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Cape Girardeau VA CBOC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since October 2015. Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim for a TDIU that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain any outstanding, pertinent private (non-VA) records-to include from his private primary care provider as well as his urologist, Dr. H., who has treated him for his prostate cancer residuals including incontinence-and/or employment records.

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the clinician who provided the December 2015 and April 2016 opinions. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion from another appropriate physician based on claims file review (if possible).  Only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND), must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions. 

Based on full consideration of all pertinent medical and lay evidence (and on examination of the Veteran, if deemed necessary), the physician should discuss the combined functional effects of all of the Veteran's service-connected disabilities-prostate cancer residuals (dysuria and incontinence), type II diabetes mellitus, peripheral neuropathy in each upper and lower extremity, hearing loss, tinnitus, erectile dysfunction, and malaria-on his ability to perform the physical acts required for employment. 

The physician should describe what types of employment activities would be limited because of the service-connected disability(ies), what types of employment would not be limited (if any) for which his education and occupational experience would otherwise qualify him despite the combined effects of the service-connected disabilities, and whether any limitation on employment is likely to be permanent. 

From a practical standpoint, specific to this Veteran, the examiner should discuss effects such as the following: the need for a readily available restroom; unscheduled restroom breaks; waking at least three or four times per night on daytime energy level and productivity; driving or operating a train for long periods; numbness, any decreased grip strength, etc, in all four extremities; jobs in public service environments such as a fast-food restaurant, grocery store, or other such environment that involve hearing and understanding speech; standing for long periods; and any other relevant functional effects. 

In addressing the above, the examiner must consider and discuss all relevant symptoms manifested since February 2008 (one year prior to the February 2009 claim, even if some improvement is shown since the filing of the claim), as well as the impact/significance of associated medications.  The physician should also consider and discuss the Veteran's education and workplace skills (including experience as railroad engineer, business owner, and laborer involved in hauling and excavating), but not the Veteran's age or distinguishable impairment from any nonservice-connected disorders. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998).

 6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim) and legal authority.

7.  If the claim for a TDIU remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 




	(CONTINUED ON NEXT PAGE)


(West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

